Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 29, 2020

                                      No. 04-19-00740-CV

              Eduardo SANCHEZ and Alec Transport Limited Liability Company,
                                     Appellants

                                                v.

                                  SANTANDER BANK, N.A.,
                                        Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVH000777D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER

       On April 22, 2020, appellants’ counsel filed a motion to withdraw, which complies with
Rule 6.5 of the Texas Rules of Appellate Procedure. Additionally, on April 23, 2020, appellants’
counsel filed a motion for extension of time, requesting an additional 30 days in which to file the
appellants’ brief.

       Counsel’s motion to withdraw is GRANTED. Appellants’ motion for an extension of
time in which to file appellants’ appellate brief is GRANTED. Appellants’ brief is due on or
before May 27, 2020.



                                                     ______________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.


                                                     ____________________
                                                     Michael A. Cruz,
                                                     Clerk of Court